 
SERIES A SENIOR CONVERTIBLE PREFERRED
 
STOCK PURCHASE AGREEMENT
 
By and between
 
NTR ACQUISITION CO.
 
and
 
OCCIDENTAL PETROLEUM INVESTMENT CO



--------------------------------------------------------------------------------


 
SERIES A SENIOR CONVERTIBLE PREFERRED STOCK
PURCHASE AGREEMENT


TABLE OF CONTENTS
 
1. PURCHASE AND SALE OF STOCK.
1
1.1
 
Sale and Issuance of Series A Preferred Stock.
1
1.2
 
Closing.
1
1.3
 
Pre-Closing Agreements.
2
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
3
2.1
 
Organization; Good Standing; Qualification.
3
2.2
 
Authorization.
4
2.3
 
Valid Issuance of Preferred and Common Stock.
4
2.4
 
Governmental Consents.
4
2.5
 
Capitalization and Voting Rights.
5
2.6
 
Subsidiaries.
6
2.7
 
Contracts and Other Commitments.
6
2.8
 
Related-Party Transactions.
6
2.9
 
Registration Rights.
7
2.10
 
Permits.
7
2.11
 
Compliance With Other Instruments.
7
2.12
 
Litigation.
8
2.13
 
Disclosure.
8
2.14
 
Offering.
8
2.15
 
Title to Property and Assets; Leases.
8
2.16
 
SEC Reports.
9
2.17
 
Changes.
9
2.18
 
Tax Returns, Payments, and Elections.
10
2.19
 
Insurance.
11
2.20
 
Minute Books.
11
2.21
 
Investment Company.
11
2.22
 
Listing and Maintenance Requirements.
11
2.23
 
Representations and Warranties Regarding Kern.
12
3. REPRESENTATIONS AND WARRANTIES OF OCCIDENTAL.
12
3.1
 
Organization; Good Standing; Qualification.
12
3.2
 
Authorization.
12
3.3
 
Governmental Consents.
12
3.4
 
Compliance With Other Instruments.
12
3.5
 
Litigation.
13
3.6
 
Purchase Entirely for Own Account.
13
3.7
 
Restricted Securities.
13
3.8
 
Legends.
13
3.9
 
Financing.
14
3.10
 
Blank Check Company.
14

 
i

--------------------------------------------------------------------------------


 
4. CONDITIONS OF OCCIDENTAL’S OBLIGATIONS AT CLOSING.
14
4.1
 
Representations and Warranties.
14
4.2
 
Performance.
14
4.3
 
Compliance Certificate.
15
4.4
 
Qualifications.
15
4.5
 
No Action or Injunction.
15
4.6
 
Proceedings and Documents.
15
4.7
 
Transaction Closing.
15
4.8
 
Certificate of Designations.
15
4.9
 
Secretary’s Certificate.
15
4.10
 
Opinion of Company Counsel.
16
4.11
 
Note, Shareholders Agreement and Registration Rights Agreement.
16
5. CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING.
16
5.1
 
Representations and Warranties.
16
5.2
 
Performance.
16
5.3
 
Qualifications.
16
5.4
 
No Action or Injunction.
16
5.5
 
Transaction Closing.
17
5.6
 
Shareholder Approval.
17
6. TERMINATION.
17
6.1
 
Termination of this Agreement.
17
6.2
 
Effect of Termination.
17
7. MISCELLANEOUS.
17
7.1
 
Entire Agreement.
17
7.2
 
Survival of Warranties.
18
7.3
 
Successors and Assigns.
18
7.4
 
Governing Law.
18
7.5
 
Specific Performance
18
7.6
 
No Third-Party Beneficiaries.
18
7.7
 
Counterparts.
19
7.8
 
Titles and Subtitles.
19
7.9
 
Notices.
19
7.10
 
Finder’s Fees.
19
7.11
 
Expenses.
19
7.12
 
Attorneys’ Fees.
19
7.13
 
Amendments and Waivers.
20
7.14
 
Severability.
20
7.15
 
Public Announcements.
20
7.16
 
Trust Account Waiver.
20
7.17
 
Schedule of Exceptions.
20

 
ii

--------------------------------------------------------------------------------



SERIES A SENIOR CONVERTIBLE PREFERRED STOCK
PURCHASE AGREEMENT


THIS SERIES A SENIOR CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”) is made as of the 2nd day of November, 2007, by and between NTR
Acquisition Co., a Delaware corporation (the “Company”), and Occidental
Petroleum Investment Co., a California Corporation (“Occidental”).
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1. PURCHASE AND SALE OF STOCK.

 
1.1 Sale and Issuance of Series A Preferred Stock.


(a) The Company shall adopt and file with the Secretary of State of the State of
Delaware on or before the Closing (as defined below) a Certificate of
Designations of Preferred Stock in the form attached hereto as Exhibit A
(the“Certificate of Designations”).


(b) Subject to the terms and conditions of this Agreement, Occidental agrees to
purchase at the Closing and the Company agrees to sell and issue to Occidental,
at the Closing, shares of the Company’s Series A Senior Convertible Preferred
Stock, par value $0.0001 per share (the “Series A Preferred Stock”), at a
purchase price of $1000 per share (the “Liquidation Preference Amount”). The
number of shares of Series A Preferred Stock the Company will sell and
Occidental will purchase at the Closing will equal the quotient of (A) the sum
of (1) $35,000,000 and (2) the principal amount of the Note (as defined below)
and (3) the Accrued Interest Amount and (B) the Liquidation Preference Amount,
rounded up to the nearest whole share.


The “Note” means that certain Promissory Note of even date herewith, in the
aggregate principal amount of up to $3,000,000, between the Company and
Occidental, together with any Additional Notes (as defined such Promissory Note)
that may be delivered or deemed delivered by the Company thereunder. The
“Accrued Interest Amount” is the amount of interest accrued (and not
capitalized) on the Note through the Closing date. The Series A Preferred Stock
will have the rights, preferences, privileges and restrictions set forth in the
Certificate of Designations.
 
1.2 Closing.


(a) Subject to the satisfaction or waiver of each party’s the conditions in
Section 4, the purchase and sale of the Series A Preferred Stock shall take
place at the offices of Cleary Gottlieb Steen & Hamilton LLP simultaneously with
the Closing of the acquisition (the “Transaction”), directly or indirectly, of
all outstanding shares of each class of common stock of Kern Oil & Refining Co.,
a California corporation (“Kern”) from Casey Co., a California corporation
(“Casey”) pursuant to that certain Stock Purchase Agreement in substantially the
form attached as Exhibit B (“Kern Acquisition Agreement”) or any replacement
acquisition by the Company through a merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or other similar business
combination of one or more businesses or assets in the energy business
acceptable to Occidental (“Replacement Transaction”), or at such other time and
place as the Company and Occidental shall mutually agree, either orally or in
writing (which time and place are designated as the “Closing”).


1

--------------------------------------------------------------------------------


 
(b) At the Closing, the Company shall deliver to Occidental a certificate
representing the shares of Series A Preferred Stock and Occidental shall (i) pay
an amount equal to $35,000,000 by wire transfer of immediately available funds
as directed in a written notice by the Company not less than two (2) Business
Days in advance of the Closing and (ii) cancel the Note. In the event that
payment by Occidental is made, in whole or in part, by cancellation of the Note,
then Occidental will surrender the Note to the Company for cancellation at the
Closing or shall execute an instrument of cancellation in form and substance
reasonably acceptable to the Company. In the event that a Replacement
Transaction is structured such that the Company is not the surviving corporation
or survives as a subsidiary of another entity, then Occidental will have the
right, prior to Closing, to elect to receive at Closing, in lieu of the shares
of Series A Preferred Stock and upon payment of the amount set forth above, the
consideration that would be receivable by a holder of that number of shares of
Common Stock as would be issuable upon conversion of the shares of the Series A
Preferred Stock that otherwise would have been issued to Occidental at Closing
(the “Alternate Consideration”).
 
1.3 Pre-Closing Agreements.
 
(a) Cash Shortfall Funding. Occidental agrees to advance up to $3,000,000 to the
Company pursuant to the Note prior to the Closing (the “Cash Shortfall Amount”);
provided that all of such Cash Shortfall Amount is used for (i) the Company’s
reasonable and customary expenses associated with negotiating and consummating
this Agreement, the transactions contemplated hereby and by the Transaction and,
if applicable, the Replacement Transaction (including, without limitation, the
reasonable fees and expenses of consultants hired to conduct diligence and
reasonable legal fees), (ii) the deposit required to be paid by the Company
under the terms of the Kern Acquisition Agreement or, if applicable, the terms
of the Replacement Transaction and (iii) reasonable operating and other expenses
of the Company for the period during which the Company seeks to consummate the
Transaction or, if applicable, the Replacement Transaction. Occidental will
advance portions of the Cash Shortfall Amount upon (A) the written request of
the Company made from time to time and (B) submission of reasonably detailed
invoices related to any amount requested. The Company agrees to repay all such
amounts advanced in accordance with the terms of the Note. The Company will
accept cancellation of the Note as payment for the shares of Series A Preferred
Stock under Section 1.2.

 
2

--------------------------------------------------------------------------------


 
(b) Option to Purchase. If the Transaction does not close, in consideration for
making advances under the Note, Occidental will have the option, exercisable for
ninety (90) days after the closing of a Replacement Transaction by the Company,
to purchase up to three percent (3%) of the outstanding capital stock of the
surviving entity in such transaction (in addition to the right to purchase
Series A Preferred Stock or the Alternate Consideration) at a price per share
equivalent to the lower of (i) the quotient of (A) the closing price per share
of the Common Stock on the day preceding the closing date of such transaction
and (B) the number of shares of capital stock of the surviving entity into which
each share of Common Stock was converted in such transaction (which number shall
be deemed to be one if the Common Stock was not converted in such transaction)
(the “Conversion Ratio”) and (ii) the quotient of (A) the average of the closing
price for each of the thirty (30) trading days immediately preceding the date on
which the Company announces such transaction and (B) the Conversion Ratio,
payable, in part, through cancellation of the Note. The “closing price” for each
day shall be the last reported sales price or, in case no such reported sales
take place on such day, the average of the closing bid and asked prices for such
day, in each case as reported by the American Stock Exchange, or if such last
sale price is not so reported by the American Stock Exchange, or if no such sale
takes place on such day, the mean between the closing bid and asked prices for
the Common Stock as reported by the American Stock Exchange. If the shares of
Common Stock are not reported by the American Stock Exchange, the “closing
price” for each day shall be the last reported sales price or, in case no such
reported sales take place on such day, the average of the closing bid and asked
prices for such day, in each case as reported by the national exchange on which
the Common Stock is traded. For the purpose hereof, trading day shall mean a day
on which the specified securities exchange shall be open for business or, if the
shares of Common Stock shall not be listed on such exchange for such period, a
day with respect to which quotations of the character referred to in the next
preceding sentence shall be reported.
 
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company hereby represents and warrants to Occidental that as of the date of
this Agreement and as of the Closing, except as set forth on a Schedule of
Exceptions furnished to Occidental and its counsel, specifically identifying the
relevant subparagraph(s) hereof, which exceptions are incorporated by reference
into this Agreement:
 
2.1 Organization; Good Standing; Qualification.
 
The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware, has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted, to
execute and deliver this Agreement, the Shareholders Agreement to be entered
into at Closing between the Company and Occidental (“Shareholders Agreement”),
the Registration Rights Agreement to be entered into at Closing between the
Company and Occidental (“Registration Rights Agreement”), the Note and any other
agreement to which the Company is a party the execution and delivery of which is
contemplated hereby (the “Ancillary Agreements”), to file the Certificate of
Designations with the Secretary of State of the State of Delaware, to issue and
sell the Series A Preferred Stock and the Common Stock issuable upon conversion
thereof, and to carry out the provisions of this Agreement, the Shareholders
Agreement, the Registration Rights Agreement, the Note, the Certificate of
Designations and any Ancillary Agreement. The Company is duly qualified and is
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties, prospects, or financial condition.
 
3

--------------------------------------------------------------------------------


 
2.2 Authorization.
 
All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, the Shareholders Agreement, the Registration Rights Agreement, the
Note and any Ancillary Agreement, the filing of the Certificate of Designations
with the Secretary of State of the State of Delaware, the performance of all
obligations of the Company hereunder and thereunder at the Closing, the
borrowing under the Note and the authorization, issuance (or reservation for
issuance), sale, and delivery of the Series A Preferred Stock being sold
hereunder and the Common Stock issuable upon conversion thereof has been taken
or will be taken prior to the Closing, and this Agreement, the Shareholders
Agreement, the Registration Rights Agreement, the Note and any Ancillary
Agreement, when executed and delivered, and the Certificate of Designations when
filed with the Secretary of State of the State of Delaware, will constitute
valid and legally binding obligations of the Company, enforceable in accordance
with their respective terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent that the indemnification
provisions contained in the Registration Rights Agreement may be limited by
applicable laws. The sale of the Series A Preferred Stock is not and the
subsequent conversion of the Series A Preferred Stock into Common Stock will not
be subject to any preemptive rights or rights of first refusal.
 
2.3 Valid Issuance of Preferred and Common Stock.
 
The Series A Preferred Stock that is being purchased by Occidental under this
Agreement, when issued, sold, and delivered in accordance with the terms of this
Agreement for the consideration expressed in this Agreement, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under the Shareholders Agreement
and under applicable state and federal securities laws. The Common Stock
issuable upon conversion of the Series A Preferred Stock being purchased under
this Agreement has been duly and validly reserved for issuance and, upon
issuance in accordance with the terms of the Certificate of Designations, will
be duly and validly issued, fully paid, and nonassessable and will be free of
restrictions on transfer other than restrictions on transfer under the
Shareholders Agreement and under applicable state and federal securities laws.
 
2.4 Governmental Consents.
 
No consent, approval, qualification, order or authorization of, or filing with,
any local, state, or federal governmental authority is required on the part
of the Company in connection with the Company’s valid execution, delivery, or
performance of this Agreement, the offer, sale or issuance of the Series A
Preferred Stock by the Company or the issuance of Common Stock upon conversion
of the Series A Preferred Stock, except (i) the filing of the Certificate of
Designations with the Secretary of State of the State of Delaware, and (ii) such
filings as will have or have been made prior to the Closing.


4

--------------------------------------------------------------------------------


 
The Company has not offered shares of its Series A Preferred Stock or any
substantially similar securities of the Company for sale to, or solicited any
offers to buy from, or otherwise approached or negotiated in respect thereof
with, any person other than Occidental, and the Company will not take any action
that will cause the issuance and delivery of the shares of its Series A
Preferred Stock as contemplated hereby to constitute a violation of the
Securities Act.
 
2.5 Capitalization and Voting Rights.
 
The authorized capital of the Company will consist immediately prior to the
Closing of (a) 1,000,000 shares of preferred stock, par value $0.0001, of which
40,000 shares will, as of the Closing, have been designated Series A Preferred
Stock, all of which may be sold pursuant to this Agreement and shall have the
rights, privileges and preferences set forth in the Certificate of Designations,
and (b) 200,000,000 shares of Common Stock. On the date hereof, 30,557,205
shares of Common Stock are outstanding.


The outstanding shares of Common Stock have been duly authorized and validly
issued, are fully paid and nonassessable, and were issued in accordance with the
registration or qualification provisions of the Securities Act and any relevant
state securities laws or pursuant to valid exemptions therefrom.


Except for (i) the conversion privileges of the holders of Series A Preferred
Stock, (ii) the rights provided in Section 2.3 and 2.4 of the Shareholders
Agreement, (iii) the rights provided in Section 1.3, (iv) 30,427,205 warrants to
purchase Common Stock pursuant to that certain Amended and Restated Warrant
Agreement, dated as of January 28, 2007 between the Company and American Stock
Transfer & Trust Company, as warrant agent (the “Warrants”), and (v) options or
other rights to purchase up to 1,500,000 shares of Common Stock pursuant to
stock option or stock purchase plans or agreements that may be approved by the
Company’s Board of Directors prior to Closing, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal), proxy or stockholder agreements or agreements of any kind for the
purchase or acquisition from the Company or any of its Subsidiaries or any of
their respective securities. No stock plan, stock purchase, stock option or
other agreement or understanding between the Company and any holder of any
equity securities of the Company or rights to purchase equity securities of the
Company provides for acceleration or other changes in the vesting provisions or
other terms of such securities, as the result of any merger, sale of stock or
assets, change in control or other similar transaction by the Company. Neither
the Company nor any of its Subsidiaries is a party or subject to any agreement
or understanding, and, to the best of the Company’s knowledge, there is no
agreement or understanding between any persons that affects or relates to the
voting or giving of written consents with respect to any security of the Company
or any of its Subsidiaries or the voting by a director of the Company.
 
5

--------------------------------------------------------------------------------


 
2.6 Subsidiaries.
 
The Company does not own or control, directly or indirectly, any interest in any
other corporation, partnership, limited liability company, association, or other
business entity (“Subsidiaries”), except that, prior to the Closing it may form
a new wholly-owned Subsidiary which, at the closing of the Transaction, would
acquire all of the capital stock of Kern, free and clear of any liens or
encumbrances. Such newly-formed Subsidiary shall have no liabilities or assets
other than, at the Closing, the capital stock of Kern and any liabilities or
assets arising from assignment to such Subsidiary of the Kern Acquisition
Agreement. The Company is not a participant in any joint venture, partnership,
or similar arrangement.
 
2.7 Contracts and Other Commitments.
 
The Company does not have and is not bound by any contract, agreement, lease,
commitment, or proposed transaction, written or oral, absolute or contingent,
other than (i) the Kern Acquisition Agreement, (ii) contracts for the purchase
of supplies and services that were entered into in the ordinary course of
business and that do not require commitments by the Company to pay more than
$100,000, and do not extend for more than one (1) year beyond the date of this
Agreement, (iii) sales contracts entered into in the ordinary course of
business, and (iv) contracts terminable at will by the Company on no more than
thirty (30) days’ notice without cost or liability to the Company and that do
not involve any employment or consulting arrangement and are not material to the
conduct of the Company’s business. For the purpose of this paragraph, employment
and consulting contracts and contracts with labor unions, and license agreements
and any other agreements relating to the Company’s acquisition or disposition of
patent, copyright, trade secret or other proprietary rights or technology (other
than standard intellectual property assignment and confidentiality agreements
with employees and consultants and standard end-user license agreements) shall
not be considered to be contracts entered into in the ordinary course of
business.
 
2.8 Related-Party Transactions.
 
(a) No employee, officer, stockholder or director of the Company or member of
his or her immediate family is indebted to the Company, nor is the Company
indebted (or committed to make loans or extend or guarantee credit) to any of
them, other than (i) for payment of salary for services rendered, (ii)
reimbursement for reasonable expenses incurred on behalf of the Company, and
(iii) for other standard employee benefits made generally available to all
employees, (b) to the best of the Company’s knowledge, none of such persons has
any direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation that competes with the Company, except that
employees, stockholders, officers, or directors of the Company and members of
their immediate families may own stock in publicly traded companies that may
compete with the Company, and (c) to the best of the Company’s knowledge, no
officer, director, or stockholder or any member of their immediate families is,
directly or indirectly, interested in any material contract with the Company
(other than such contracts as relate to any such person’s ownership of capital
stock or other securities of the Company).
 
6

--------------------------------------------------------------------------------


 
2.9 Registration Rights.
 
Except as provided in the Registration Rights Agreement and that certain
Registration Rights Agreement dated as of January 30, 2007 between the Company,
NTR Partners LLC and the other persons named therein (“Existing Registration
Rights Agreement”), the Company is presently not under any obligation and has
not granted any rights to register under the Securities Act any of its presently
outstanding securities or any of its securities that may subsequently be issued.
 
2.10 Permits.
 
The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, properties,
prospects, or financial condition of the Company, and believes it can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as presently planned to be conducted if failure to obtain them might
result, either individually or in the aggregate, in any material adverse change
in the assets, business, operations, properties, prospects, or condition
(financial or otherwise) of the Company (as such business is presently conducted
and as it is presently proposed to be conducted) (“Material Adverse Change”).
The Company is not in default in any material respect under any of such
franchises, permits, licenses or other sim-ilar authority.
 
2.11 Compliance With Other Instruments.
 
The Company is not in violation or default in any material respect of any
provision of its Second Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) or Bylaws or in any material respect of any
provision of any mortgage, indenture, agreement, (including the Existing
Registration Rights Agreement) instrument, or contract to which it is a party or
by which it is bound or, to the best of its knowledge, of any federal or state
judgment, order, writ, decree, statute, rule, regulation or restriction
applicable to the Company. The execution, delivery, and performance by the
Company of this Agreement, the Shareholders Agreement, the Registration Rights
Agreement, the borrowing under the Note and any Ancillary Agreement, and the
consummation of the transactions contemplated hereby and thereby, will not (i)
result in any such material violation or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge, or encumbrance upon any assets of the
Company or any of its Subsidiaries or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization, or
approval applicable to the Company or any of its Subsidiaries, its or their
respective business or operations, or any of its or their respective assets or
properties or (ii) conflict with any binding resolution or action of the
Company’s Board of Directors or stockholders.
 
7

--------------------------------------------------------------------------------


 
2.12 Litigation.
 
There is no action, suit, proceeding, or investigation pending or, to the
Company’s knowledge, currently threatened against the Company that questions the
validity of this Agreement, the Shareholders Agreement, the Registration Rights
Agreement, the Note or any Ancillary Agreement or the Kern Purchase Agreement or
the right of the Company to enter into such agreements, or to consummate the
transactions contemplated hereby or thereby, or that might result, either
individually or in the aggregate, in a Material Adverse Change, or in any
material change in the current equity ownership of the Company. The foregoing
includes, without limitation, any action, suit, proceeding, or investigation
pending or currently threatened involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, their obligations under any agreements with prior employers, or
negotiations by the Company with potential backers of, or investors in, the
Company or its proposed business. The Company is not a party to or, to the best
of its knowledge, named in or subject to any order, writ, injunction, judgment,
or decree of any court, government agency, or instrumentality. There is no
action, suit, proceeding or investigation by the Company currently pending or
that the Company currently intends to initiate.
 
2.13 Disclosure.
 
The Company has provided Occidental with all the information reasonably
available to it without undue expense that Occidental has requested for deciding
whether to purchase the Series A Preferred Stock and all information that the
Company believes is reasonably necessary to enable Occidental to make such
decision. To the best of the Company’s knowledge after reasonable investigation,
neither this Agreement nor any other agreements, written statements or
certificates made or delivered in connection herewith contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading.
 
2.14 Offering.
 
Subject in part to the truth and accuracy of Occidental’s representations set
forth in this Agreement, the offer, sale and issuance of the Series A Preferred
Stock as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
 
2.15 Title to Property and Assets; Leases.
 
The Company has good and marketable title to its property and assets free and
clear of all mortgages, liens, claims, and encumbrances, other than mortgages,
liens, claims, and encumbrances that would not result, individually or in the
aggregate, in a Material Adverse Change. With respect to the property and assets
it leases, the Company is in material compliance with such leases and, to the
best of its knowledge, holds a valid leasehold interest free of any liens,
claims, or encumbrances, other than liens, claims, and encumbrances would not
result, individually or in the aggregate, in a Material Adverse Change.
 
8

--------------------------------------------------------------------------------


 
2.16 SEC Reports.
 
The Company has complied in all material respects with requirements to file all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Exchange Act of 1934, as amended, and all
rules promulgated thereunder (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, for the year preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
(the “Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Securities and
Exchange Commission (“Commission”), with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal
year-end audit adjustments.
 
2.17 Changes.
 
As of the Closing date, since June 30, 2007, the only change in the assets,
liabilities, financial condition, or operating results of the Company from that
reflected in the SEC Reports as of June 30, 2007, have arisen only in the
ordinary course of the Company’s business conducted in connection with its
efforts to consummate the transactions contemplated by this Agreement, the
Transaction and, if applicable, any Replacement Transaction and would not
reasonably be expected to result in a Material Adverse Change except to the
extent such Material Adverse Change was the result of changes affecting the
business of all refiners generally and not within the control of the Company.
Except as may be consented in writing by Occidental (such consent not to be
unreasonably withheld or delayed), there has not been:


(a) any waiver or compromise by the Company of a material right or of a material
debt owed to it;


(b) any satisfaction or discharge of any material lien, claim, or encumbrance or
payment of any obligation by the Company;


(c) any material change to a material contract or arrangement by which the
Company or any of its assets is bound or subject;


9

--------------------------------------------------------------------------------


 
(d) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;


(e) any resignation or termination of employment of any key officer of the
Company; and the Company, to the best of its knowledge, does not know of the
impending resignation or termination of employment of any such officer;


(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable or contested by the Company in good faith
and liens created pursuant to the senior secured revolving credit facility and
term loan facility contemplated by the proposal letter, dated October 5, 2007,
between Company and the proposed lender named therein;


(g) any loans or guarantees made by the Company to or for the benefit of its
employees, stockholders, officers, or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;


(h) except as may be required pursuant to the exercise of any conversion rights
pursuant to Article SIXTH of the Company’s Certificate of Incorporation, any
declaration, setting aside, or payment of any dividend or other distribution of
the Company’s assets in respect of any of the Company’s capital stock, or any
direct or indirect redemption, purchase, or other acquisition of any of such
stock by the Company;


(i) to the best of the Company’s knowledge, any other event or condition of any
character that would reasonably be expected to result in a Material Adverse
Change; or


(j) any agreement or commitment by the Company to do any of the things described
in this Section 2.17.
 
2.18 Tax Returns, Payments, and Elections.
 
The Company has timely filed all tax returns and reports (federal, state and
local) as required by law. These returns and reports are true and correct in all
material respects. The Company has paid all taxes and other assessments due,
except those contested by it in good faith. The provision for taxes of the
Company as shown in the Financial Statements is, adequate for taxes due or
accrued as of the date thereof. The Company has not elected pursuant to the
Internal Revenue Code of 1986, as amended (“Code”), to be treated as an S
corporation or a collapsible corporation pursuant to Section 1362(a) or Section
341(f) of the Code, nor has it made any other elections pursuant to the Code
(other than elections that relate solely to methods of accounting, depreciation,
or amortization) that would have a material effect on the business, properties,
prospects, or financial condition of the Company. The Company has never had any
tax deficiency proposed or assessed against it and has not executed any waiver
of any statute of limitations on the assessment or collection of any tax or
governmental charge. None of the Company’s federal income tax returns and none
of its state income or franchise tax or sales or use tax returns has ever been
audited by governmental authorities. Since the date of the Financial Statements,
the Company has made adequate pro-visions on its books of account for all taxes,
assessments, and governmental charges with respect to its business, properties,
and operations for such period. The Company has withheld or collected from each
payment made to each of its employees, the amount of all taxes, including, but
not limited to, federal income taxes, Federal Insurance Contribution Act taxes
and Federal Unemployment Tax Act taxes required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositaries.
 
10

--------------------------------------------------------------------------------


 
2.19 Insurance.
 
The Company has in full force and effect directors’ and officers’ indemnity
insurance policies. With respect to Kern, the Company has, as of the Closing
date, insurance in place in type and coverage in all material respects no less
comprehensive than the insurance Kern had in place prior to the closing of the
Kern Acquisition Agreement.
 
2.20 Minute Books.
 
The copy of the minute books of the Company provided to Occidental’s counsel
contains minutes of all meetings of directors and stockholders and all actions
by written consent without a meeting by the directors and stockholders since the
date of incorporation and accurately reflects all actions by the directors (and
any committee of directors) and stockholders with respect to all transactions
referred to in such minutes in all material respects.
 
2.21 Investment Company. 
 
The Company is not, and is not an affiliate of, and immediately following the
Closing will not have become and “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
2.22 Listing and Maintenance Requirements. 
 
The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
The Company has not, in the twelve (12) months preceding the date of this
Agreement, received notice from any trading market on which the Common Stock is
or has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.
 
11

--------------------------------------------------------------------------------


 
2.23 Representations and Warranties Regarding Kern.
 
To the best of the Company’s knowledge after appropriate due diligence and
investigation, each of the representations and warranties made with respect to
Kern in Sections 3.1(g) - (z) of the Kern Acquisition Agreement (i) if
specifically qualified by materiality, is true and complete as so qualified and
(ii) if not qualified by materiality, is true and correct in all material
respects, in each case as of the date of the Kern Acquisition Agreement and the
Closing date, except where any such representation or warranty is specific as of
a specific earlier date, in which event it shall remain true and correct (as
qualified) as of such earlier date.


 
3. REPRESENTATIONS AND WARRANTIES OF OCCIDENTAL.
 
Occidental hereby represents and warrants to the Company that:
 
3.1 Organization; Good Standing; Qualification.
 
Occidental is a corporation duly organized, validly existing, and in good
standing under the laws of the State of California, has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted, to
execute and deliver this Agreement, the Shareholders Agreement, the Registration
Rights Agreement, and any Ancillary Agreement to which Occidental is a party,
and to carry out the provisions of this Agreement, the Shareholders Agreement,
the Registration Rights Agreement, and any such Ancillary Agreement.
 
3.2 Authorization.
 
All corporate action on the part of Occidental, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, the Shareholders Agreement, the Registration Rights Agreement and any
Ancillary Agreement to which it is a party and the performance of all
obligations of Occidental hereunder and thereunder at the Closing, has been
taken or will be taken prior to the Closing. Occidental has full power and
authority to enter into this Agreement, the Shareholders Agreement, the
Registration Rights Agreement and any Ancillary Agreement to which Occidental is
a party. This Agreement, the Shareholders Agreement, the Registration Rights
Agreement and any Ancillary Agreement to which Occidental is a party, when
executed and delivered, will constitute a valid and legally binding obligation
of Occidental.
 
3.3 Governmental Consents.
 
No consent, approval, qualification, order or authorization of, or filing with,
any local, state, or federal governmental authority is required on the part of
Occidental in connection with Occidental’s valid execution, delivery, or
performance of this Agreement, except such filings as will have or have been
made prior to the Closing.
 
3.4 Compliance With Other Instruments.
 
The execution, delivery, and performance by Occidental of this Agreement, the
Shareholders Agreement, the Registration Rights Agreement and any Ancillary
Agreement to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, will not result in any violation of
Occidental’s certificate of incorporation or bylaws or be in material conflict
with or constitute, with or without the passage of time or giving of notice,
either a material default under any such document.
 
12

--------------------------------------------------------------------------------


 
3.5 Litigation.
 
There is no action, suit, proceeding, or investigation pending or, to
Occidental’s knowledge, currently threatened against Occidental that questions
the validity of this Agreement, the Shareholders Agreement, the Registration
Rights Agreement, or any Ancillary Agreement to which it is a party or the right
of Occidental to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby.
 
3.6 Purchase Entirely for Own Account.
 
This Agreement is made in reliance upon Occidental’s representation to the
Company, which by Occidental execution of this Agreement Occidental’s hereby
confirms, that the Series A Preferred Stock to be purchased by Occidental and
the Common Stock issuable upon conversion thereof (collectively, the
“Securities”) will be acquired for investment for Occidental’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that Occidental has no present intention of selling, granting
any participation in, or otherwise distributing the same. By executing this
Agreement, Occidental further represents that Occidental does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Securities.
 
3.7 Restricted Securities.
 
Occidental understands that the Series A Preferred Stock (and any Common Stock
issued on conversion thereof) may not be sold, transferred, or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Stock (or the Common Stock issued on conversion thereof) or an
available exemption from registration under the Securities Act, the Series A
Preferred Stock (and any Common Stock issued on conversion thereof) must be held
indefinitely.
 
3.8 Legends.
 
To the extent applicable, each certificate or other document evidencing any of
the Series A Preferred Stock or any Common Stock issued upon conversion thereof
shall be endorsed with a legend substantially in the form set forth below:


“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”


13

--------------------------------------------------------------------------------


 
3.9 Financing.
 
Occidental has, or will have at the Closing, sufficient cash available to pay
amounts required to be paid pursuant to Section 1.2(b), and to pay for any of
the related fees and expenses Occidental incurs.
 
3.10 Blank Check Company.
 
Occidental understands that the Company is a recently organized blank check
company formed for the purpose of acquiring (an “initial business combination”)
one or more businesses or assets in the energy industry (it being understood
that the Transaction or a Related Transaction constitutes an initial business
combination). Occidental further understands that (a) the Company’s assets
consist of the cash proceeds of its public offering (the “IPO”) and private
placements of its securities, and that substantially all of those proceeds have
been deposited in a trust account with a third party (the “Trust Account”) for
the benefit of the Company, certain of its stockholders and the underwriters of
its IPO and (b) the monies in the Trust Account may be disbursed only (i) to the
Company in limited amounts from time to time (and in no event more than
$3,250,000 in total) in order to permit the Company to pay its operating
expenses; (ii) if the Company completes an initial business combination, to
certain dissenting public stockholders, to the underwriters for the IPO in the
amount of underwriting discounts and commissions they earned in the IPO but
whose payment they have deferred, and then to the Company; and (iii) if the
Company fails to complete an initial business combination within the allotted
time period and liquidates, subject to the terms of the agreement governing the
Trust Account, to the Company in limited amounts to permit the Company to pay
the costs and expenses of its liquidation and dissolution, and then to the
Company’s stockholders who purchased securities in the IPO.
 
4. CONDITIONS OF OCCIDENTAL’S OBLIGATIONS AT CLOSING.


The obligations of Occidental under Section 1.1(b) of this Agreement are subject
to the fulfillment on or before the earlier of the Closing, of each of the
following conditions, the waiver of which will not be effective unless in
writing thereto:
 
4.1 Representations and Warranties.
 
The representations and warranties of the Company contained in Section 2 (i) if
specifically qualified by materiality, are true and (ii) if not qualified by
materiality, are true in all material respects, in each case on and as of the
Closing date with the same effect as though such representations and warranties
had been made on and as of the Closing date (unless any such representation and
warranty is made only as of a specified date, in which case, such representation
and warranty shall be true in all material respects as of such specified date).
 
4.2 Performance.
 
The Company has performed and complied with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.
 
14

--------------------------------------------------------------------------------


 
4.3 Compliance Certificate.
 
The President or a Vice President of the Company has delivered to Occidental at
the Closing a certificate certifying that the conditions specified in Sections
4.1, 4.2, 4.4, and 4.7 have been fulfilled.
 
4.4 Qualifications.
 
All authorizations, approvals, or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Series A Preferred Stock
pur-suant to this Agreement have been duly obtained and are effective as of the
Closing.
 
4.5 No Action or Injunction.
 
There shall be law, statute, order, rule or regulation of, and no action, suit,
proceeding, or investigation pending by, any governmental authority or
regulatory body of the United States or of any state that seeks to restrain,
enjoin or prevent the consummation of the transactions contemplated by this
Agreement, and there shall not be in effect any order, writ, injunction,
judgment, or decree of any court, government agency, or instrumentality of
competent jurisdiction that enjoins or prohibits consummation of such
transactions.
 
4.6 Proceedings and Documents.
 
All corporate and other proceedings in connection with the transactions
contemplated at the Closing have been completed, and all documents incident
thereto are reasonably satisfactory in form and substance to Occidental’s
counsel, which has received all such counterpart original and certified or other
copies of such documents as it may reasonably request.
 
4.7 Transaction Closing.
 
The closing of (i) the Transaction pursuant to the Kern Acquisition Agreement
has occurred or shall occur concurrently with the Closing or (ii) any
Replacement Transaction under the terms of any merger or acquisition agreement
satisfactory to Occidental has occurred or shall occur concurrently with the
Closing, in each case, without waiver of any of the material terms or conditions
of the Kern Acquisition Agreement or such other agreement unless, in each case,
approved in writing by Occidental (which approval shall not be unreasonably
withheld or delayed).
 
4.8 Certificate of Designations.
 
The Company has filed the Certificate of Designations with the Delaware
Secretary of State and delivered evidence of such filing to Occidental.
 
4.9 Secretary’s Certificate.
 
The Company has delivered to Occidental copies of its Certificate of
Incorporation and Bylaws each certified by the corporate secretary of the
Company to be true, correct and complete and in full force and affect and
unmodified as of the Closing date and a certificate of corporate good standing
for the Company certified by the Secretary of State of the State of Delaware
dated not more than ten (10) days prior to the Closing.
 
15

--------------------------------------------------------------------------------


 
4.10 Opinion of Company Counsel.
 
Occidental has received from Cleary Gottlieb Steen & Hamilton LLP, counsel for
the Company, an opinion, dated the date of the Closing, in form and substance
reasonably satisfactory to Occidental’s counsel, covering the items specified in
Annex A.


 
4.11 Note, Shareholders Agreement and Registration Rights Agreement.
 
The Company has executed and delivered the Shareholders Agreement and
Registration Rights Agreement in the forms attached hereto as Exhibits C and D,
respectively.


4.11 FIRPTA Certification.


The Company has executed and delivered a certificate in the form attached hereto
as Exhibit E.

 
5. CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING.


The obligations of the Company to Occidental under this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions:
 
5.1 Representations and Warranties.
 
The representations and warranties of Occidental contained in Section 3 shall be
true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
 
5.2 Performance.
 
Occidental has performed and complied in all material respects with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
5.3 Qualifications.
 
All authorizations, approvals, or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required to be
obtained by Occidental in connection with the lawful issuance and sale of the
Series A Preferred Stock pursuant to this Agreement shall be duly obtained and
effective as of the Closing.
 
5.4 No Action or Injunction.
 
There shall be law, statute, order, rule or regulation of, and no action, suit,
proceeding, or investigation pending by, any governmental authority or
regulatory body of the United States or of any state that seeks to restrain,
enjoin or prevent the consummation of the transactions contemplated by this
Agreement, and there shall not be in effect any order, writ, injunction,
judgment, or decree of any court, government agency, or instrumentality of
competent jurisdiction that enjoins or prohibits consummation of such
transactions.
 
16

--------------------------------------------------------------------------------


 
5.5 Transaction Closing.
 
The closing of the Transaction or any Replacement Transaction shall have
occurred or shall occur concurrently with the Closing.
 
5.6 Shareholder Approval.
 
If required under Section 713(a)(ii) or Section 7.13(b) of the Amex Company
Guide, the transactions contemplated by this Agreement shall have been approved
by the Company’s stockholders. The Company agrees that Occidental may, in its
sole discretion, agree to an increase in the Fixed Amount (as defined in the
Certificate of Designations) to the extent necessary to avoid shareholder
approval being required under Section 713(a)(ii) or Section 7.13(b) of the Amex
Company Guide.
 
6. TERMINATION.
 
6.1 Termination of this Agreement.
 
Subject to Section 6.2, this Agreement may be terminated by notice in writing at
any time prior to the Closing (i) by either party if the Closing does not occur
on or prior to December 31, 2008; provided, that the failure by the party
seeking to terminate this Agreement pursuant to this clause (i) shall not have
been the cause of, or resulted in, the failure of the Closing to occur on or
before such date; (ii) by Occidental, pursuant to Section 7.17; or (iii) by the
parties, if so mutually agreed in writing.
 
6.2 Effect of Termination.
 
If this Agreement is terminated with respect to any party in accordance with
this Section 6 and the transactions contemplated hereby are not consummated,
this Agreement, other than the provisions of this Section 6.2 and Section 7,
shall become null and void and of no further force and effect, without any
liability on the part of any party or its affiliates, directors, officers or
stockholders; provided that nothing in this Section 6.2 shall relieve any party
to this Agreement of any liability resulting from a knowing and material breach
of this Agreement on or prior to the date of termination. Notwithstanding
anything to the contrary set forth in this Agreement, none of the parties hereto
shall have any liability for speculative, indirect, unforeseeable or
consequential damages or lost profits resulting from any legal action relating
to this Agreement. For the avoidance of doubt, the Confidentiality Agreement
between the Company and Occidental dated August 22, 2007 shall survive any
termination of this Agreement.
 
7. MISCELLANEOUS.
 
7.1 Entire Agreement.
 
This Agreement and the documents referred to herein constitute the entire
agreement among the parties and no party shall be liable or bound to any other
party in any manner by any warranties, representations, or covenants, except as
specifically set forth herein or therein.
 
17

--------------------------------------------------------------------------------


 
7.2 Survival of Warranties.
 
The warranties, representations, and covenants of the Company and Occidental
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and following the Closing.
 
7.3 Successors and Assigns.
 
Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including permitted transferees of any shares of Series
A Preferred Stock sold hereunder or any Common Stock issued upon conversion
thereof). Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
7.4 Governing Law.
 
This Agreement shall be governed by and construed under the laws of the State of
New York as applied to agreements among New York residents entered into and to
be performed entirely within New York. To the fullest extent permitted by
applicable law, each party hereto (i) agrees that any claim, action or
proceeding by such party seeking any relief whatsoever arising out of, or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought only in the United States District Court for the Central District of
California and in any California State court located in Los Angeles County and
not in any other State or Federal court in the United States of America or any
court in any other country, (ii) agrees to submit to the exclusive jurisdiction
of such courts located in the State of California for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby and (iii) irrevocably waives any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
 
7.5 Specific Performance
 
The parties hereto acknowledge that monetary damages are not an adequate remedy
for violations of Section 1, and that any party hereto may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunctive or such other relief as such court may deem just and proper in
order to enforce such Section and prevent any violation thereof and, to the
extent permitted by applicable law and to the extent the party seeking such
relief would be entitled on the merits to obtain such relief, each party hereto
waives any objection to the imposition of such relief.
 
7.6 No Third-Party Beneficiaries. 
 
This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended or shall confer upon any other person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
18

--------------------------------------------------------------------------------


 
7.7 Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
7.8 Titles and Subtitles.
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
7.9 Notices.
 
Unless otherwise provided, all notices and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by United
States first-class mail, postage prepaid, sent by facsimile or delivered
personally by hand or by a nationally recognized courier addressed to the party
to be notified at the address or facsimile number indicated for such person on
the signature page hereof, or at such other address or facsimile number as such
party may designate by ten (10) days’ advance written notice to the other
parties hereto. All such notices and other written communications shall be
effective on the date of mailing, confirmed facsimile transfer or delivery.
 
7.10 Finder’s Fees.
 
Each party represents that it neither is nor will be obligated for any finder’s
fee or commission in connection with this transaction. Occidental agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s fee (and the reasonable costs and
expenses of defending against such liability or asserted liability) for which
Occidental or any of its officers, partners, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless Occidental from
any liability for any commission or compensation in the nature of a finder’s fee
(and the reasonable costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees, or
representatives is responsible.
 
7.11 Expenses.
 
Irrespective of whether the Closing is effected, each party will pay all costs
and expenses that it incurs with respect to the negotiation, execution,
delivery, and performance of this Agreement.
 
7.12 Attorneys’ Fees.
 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the Shareholders Agreement, the Registration Rights
Agreement, the Note, any Ancillary Agreement or the Certificate of Designations,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
disbursements in addition to any other relief to which such party may be
entitled.
 
19

--------------------------------------------------------------------------------


 
7.13 Amendments and Waivers.
 
Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Occidental. Any amendment or waiver effected in accordance with this Section
will be binding upon Occidental, each future holder of all Securities purchased
under this Agreement (including Securities into which the purchased securities
are converted), and the Company.
 
7.14 Severability.
 
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 
7.15 Public Announcements.
 
Subject to each party’s disclosure obligations imposed by law, rule or
regulation, each of the parties hereto will cooperate with each other in the
development and distribution of all news releases and other public information
disclosures with respect to this Agreement and any of the transactions
contemplated hereby, and no party hereto will make any such news release or
public disclosure without first consulting with the other party hereto.
 
7.16 Trust Account Waiver.
 
Unless and until the Closing occurs, Occidental waives any right, title,
interest or claim of any kind (any “Claim”) it or any of its affiliates have or
may have in the future in or to any monies in the Trust Account and agrees not
to seek recourse against the Trust Account or any funds distributed therefrom
(except amounts properly released to the Company as described in Section 3.9) as
a result of, or arising out of, any Claims against the Company in connection
with this Agreement or any other agreement with the Company.
 
7.17 Schedule of Exceptions.
 
From time to time prior to the Closing, the Company may supplement or amend the
Schedule of Exceptions with respect to any matter (i) which may arise hereafter
and which, if existing or occurring at or prior to the date hereof, would have
been required to be set forth or described in the Schedule of Exceptions or (ii)
which makes it necessary to correct or update any information in the Schedule of
Exceptions or in any representation and warranty of the Company which has been
rendered inaccurate thereby. To the extent the Company makes any such
supplements or amendments to the Disclosure Schedule after the date hereof and
prior to the Closing, the Disclosure Schedule and the related representations
and warranties shall be deemed modified as of the Closing to the extent set
forth in such supplements or amendments; provided, however, that if any matter
disclosed pursuant to Section 7.17(ii) would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, Occidental may
terminate this Agreement by written notice to the Company.


20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


NTR ACQUISITION CO.
   
By:
/s/ Mario E. Rodriguez
 
Name:  Mario E. Rodriguez
 
Title:  Chief Executive Officer



Address:
100 Mill Plain Road
 
Suite 320
 
Danbury, CT 06811



OCCIDENTAL PETROLEUM INVESTMENT CO.
   
By:
/s/ Todd Stevens
 
Name:  Todd Stevens
 
Title:  Vice President



Address:
10889 Wilshire Blvd.
 
Los Angeles, CA 90024




--------------------------------------------------------------------------------

